J-A25022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MANUFACTURERS AND TRADERS TRUST                  IN THE SUPERIOR COURT OF
COMPANY                                                PENNSYLVANIA

                            Appellee

                       v.

JENNER’S COMMONS, LLC, C. DAVID
MURTAGH & JUDITH W. MURTAGH

                            Appellants                 No. 622 EDA 2014


               Appeal from the Order Entered on January 29, 2014
                In the Court of Common Pleas of Chester County
                        Civil Division at No.: 13-02215-JD


BEFORE: DONOHUE, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                         FILED NOVEMBER 03, 2014

         Jenner’s Commons, LLC, C. David Murtagh, and Judith W. Murtagh

(collectively, “Appellants”) appeal from the order of January 29, 2014, which

denied their petition to strike or open a judgment entered by confession.

We vacate the order.

         Between May 10, 2006 and December 29, 2011, Appellants and

Manufacturers and Traders Trust Company (“M&T”) entered into a series of

loans.     Ultimately, Appellants borrowed more than six million dollars from

M&T for the construction of a commercial office project called Jenner’s

Commons in West Grove, Chester County, Pennsylvania. On December 29,

____________________________________________


*
         Retired Senior Judge assigned to the Superior Court.
J-A25022-14



2011, the parties entered into a forbearance agreement to resolve

Appellants’ defaults under the various loan agreements.    The forbearance

agreement provided, in pertinent part:

     4.    Acknowledgments. Obligors [Appellants] acknowledge
     and agree that (i) the Financing is in default, (ii) they have no
     defenses or counterclaims against Lender [M&T] with respect to
     the Financing, (iii) as of December 19, 2011, they were indebted
     to Lender pursuant to the Financing in the principal amount of
     $6,037,858.53, plus accrued interest thereon together with any
     expenses, costs and fees incurred by Lender and (iv) they have
     knowingly and voluntarily entered into this agreement with the
     opportunity to seek advice from a professional of their own
     choosing.

     5.    Waivers. Obligors waive and release Lender from any
     claims or defenses that any of them may have against Lender in
     connection with the making and administration of the Financing,
     including this agreement.

                               *     *    *

     7.    Covenants and Agreements. . . . (iii) on January 1,
     2012 and on the first day of each consecutive month thereafter,
     Obligors shall pay Lender accrued interest on the Financing plus
     principal payments based on twenty-year amortization
     schedules. Unless sooner paid, on December 31, 2012, Obligors
     shall pay Lender the outstanding principal amount of the
     Financing plus accrued interest thereon together with any
     expenses, costs and fees.

     8.    Events of Default. Each of the following shall constitute
     an event of default (“Event of Default”) under this Agreement:
     (i) a breach of any term of this Agreement or (ii) a default or
     event of default under the Consolidation Note, West Chester
     Mortgage or any of the other Financing Documents, as amended
     by this Agreement.

                               *     *    *

     20. Governing Law and Jurisdiction. This Agreement has
     been delivered to and accepted by the Lender and will be
     deemed to be made in the State of Delaware. This agreement


                                   -2-
J-A25022-14


     will be interpreted and all the rights and liabilities of the
     parties determined in accordance with the laws of the
     state of Delaware, excluding its conflict of laws rules.
     Each of the Obligors hereby irrevocably consents to the exclusive
     jurisdiction of any state or federal court in the county or judicial
     district where the Lender’s office indicated above is located;
     provided that nothing contained in this Agreement will prevent
     the Lender from bringing any action, enforcing any award or
     judgment or exercising any rights against any of the Obligors
     individually, against any security or against any property of any
     of the Obligors within any other county, state or other foreign or
     domestic jurisdiction.

Forbearance Agreement, 12/29/2011, at 2-3, 6 (emphasis in original).

     The trial court set forth the history of this case as follows:

     [M&T] confessed judgment against [Appellants] on March 11,
     2013. On April 12, 2013, [Appellants] filed a verified petition to
     strike and/or open the judgment to which [M&T] filed a
     response. On September 30, 2013, [Appellants] filed a praecipe
     for determination which caused the petition to come before the
     court for decision. By order dated January 2[9], 2014, the
     petition was denied. Although it would appear that depositions
     were taken, no transcripts of those depositions were filed of
     record although copies of transcripts were attached to the
     parties’ briefs.

Trial Court Opinion (“T.C.O.”), 3/20/2014, at 1-2.           Appellants timely

appealed on February 12, 2014, and filed a concise statement of errors

complained of on appeal on March 4, 2014.         See Pa.R.A.P. 1925(b).    On

March 20, 2014, the trial court entered its opinion pursuant to Rule 1925(a).

     Appellants raise four questions for our review:

     1.     Whether the lower [c]ourt committed an error of law when
     it failed to strike the [c]onfessed [j]udgment based on the
     exclusive venue/jurisdiction provision of the forbearance
     agreement upon which the [c]onfessed [j]udgment was entered



                                     -3-
J-A25022-14


      that required       that   the   action   be   filed   in   Delaware,   not
      Pennsylvania.

      2.    Alternatively, whether the lower [c]ourt abused its
      discretion when it failed to open the [c]onfessed [j]udgment
      based on the exclusive venue/jurisdiction provision of the
      forbearance agreement upon which the [c]onfessed [j]udgment
      was entered. The terms of the provision were ambiguous, and
      [Appellants’] assertion of improper venue under the terms of
      that provision provided a meritorious defense to the [c]onfessed
      [j]udgment (requiring that the [c]onfessed [j]udgment be
      opened).

      3.     Whether the lower [c]ourt abused its discretion when it
      failed to open the [c]onfessed [j]udgment due to the inclusion of
      unidentified fees in the amount of the [c]onfessed [j]udgment,
      which provided a meritorious defense to the [c]onfessed
      [j]udgment.

      4.     Whether the lower [c]ourt abused its discretion when it
      failed to open the [c]onfessed [j]udgment due to [M&T]’s and its
      predecessors’ breach of the duty of good faith and fair dealing,
      which provided a meritorious defense to the [c]onfessed
      [j]udgment?

Appellants’ Brief at 2.

      In their first issue, Appellants contend that the court erred in denying

their motion to strike the confessed judgment, where M&T “filed this action

in an improper venue, because the [f]orbearance [a]greement upon which it

confessed judgment contains an exclusive jurisdiction/venue provision[]

that requires that this action be filed in Delaware, not Pennsylvania.” Id. at

23 (emphasis in original). We agree that the trial court erred in refusing to

strike the confessed judgment.

      “We review a trial court’s order denying a petition to strike a confessed

judgment to determine whether the record is sufficient to sustain the



                                         -4-
J-A25022-14



judgment.” Graystone Bank v. Grove Estates, LP., 58 A.3d 1277, 1281

(Pa. Super. 2012).

     A petition to strike a judgment is a common law proceeding
     which operates as a demurrer to the record. A petition to strike
     a judgment may be granted only for a fatal defect or irregularity
     appearing on the face of the record.

        In considering the merits of a petition to strike, the court
        will be limited to a review of only the record as filed by the
        party in whose favor the warrant is given, i.e., the
        complaint and the documents which contain confession of
        judgment clauses. Matters dehors the record filed by the
        party in whose favor the warrant is given will not be
        considered. If the record is self-sustaining, the judgment
        will not be stricken. . . . An order of the court striking a
        judgment annuls the original judgment and the parties are
        left as if no judgment had been entered.

     In other words, the petition to strike a confessed judgment must
     focus on any defects or irregularities appearing on the face of
     the record, as filed by the party in whose favor the warrant was
     given, which affect the validity of the judgment and entitle the
     petitioner to relief as a matter of law. [T]he record must be
     sufficient to sustain the judgment. The original record that is
     subject to review in a motion to strike a confessed judgment
     consists of the complaint in confession of judgment and the
     attached exhibits.

Midwest Fin. Acceptance Corp. v. Lopez, 78 A.3d 614, 622-23 (Pa.

Super. 2013) (citations omitted).

     The defect alleged to appear from the face of the judgment or
     which is a matter of record must be specified in the petition or
     application for relief.

     A judgment is void on its face if one or more of three
     jurisdictional elements is found absent: jurisdiction of the
     parties; subject matter jurisdiction; or the power or authority to
     render the particular judgment.




                                    -5-
J-A25022-14



Flynn v. Casa Di Bertacchi Corp., 674 A.2d 1099, 1105 (Pa. Super.

1996).    “[A] trial court’s failure to ensure proper venue [is] a fatal defect

apparent on the face of the record.”      Bingaman v. Bingaman, 980 A.2d

155, 158 n.8 (Pa. Super. 2009).

        A warrant to confess judgment must be explicit and will be
        strictly construed, with any ambiguities resolved against the
        party in whose favor the warrant is given. . . .

        Whether a judge has correctly interpreted a writing and properly
        determined the legal duties which arise therefrom is a question
        of law for the appellate court. The legal effect or enforceability
        of a contract provision presents a question of law accorded full
        appellate review and is not limited to an abuse of discretion
        standard.    A cornerstone principle of contract interpretation
        provides that where the words of the document are clear and
        unambiguous, we must give effect to the language.

Midwest Fin. Acceptance Corp., 78 A.3d at 623-624 (citations omitted).

        Here, Appellants contend that the trial court erred in interpreting the

“Governing Law and Jurisdiction” clause in the forbearance agreement to

permit M&T to file the confessed judgment in Pennsylvania instead of

Delaware.      Thus, they argue that this is a defect on the face of the

proceedings in light of the “exclusive venue/forum provision.” Appellants’

Brief at 23 (emphasis in original). The clause at issue provides, in pertinent

part:

        This agreement will be interpreted and the rights and
        liabilities of the parties determined in accordance with the
        laws of the State of Delaware, excluding its conflict of
        laws rules. Each of the Obligors hereby irrevocably consents to
        the exclusive jurisdiction of any state or federal court in the
        county or judicial district where the Lender’s office indicated
        above is located; provided that nothing contained in this

                                      -6-
J-A25022-14


        Agreement will prevent the Lender from bringing any action,
        enforcing any award or judgment or exercising any rights
        against any of the Obligors individually, against any security or
        against any property of any of the Obligors within any other
        county, state or other foreign or domestic jurisdiction.

Forbearance Agreement, 12/29/2011, at 6 ¶ 20 (emphasis in original).

        The trial court found that this provision “does not bind [M&T] from

bringing an action in a jurisdiction other than the State of Delaware.” T.C.O.

at 3.     However, upon examination, the provision explicitly states that

“[e]ach of the Obligors hereby irrevocably consents to the exclusive

jurisdiction of any state or federal court in the county or judicial district

where the Lender’s office indicated above is located[.]” Forbearance

Agreement, at 6 ¶ 20 (emphasis added).         M&T has maintained that it is

located in Delaware throughout the proceedings, particularly in the record

established in the forbearance agreement and complaint in confession of

judgment.     See id. at 1 (“This Forbearance Agreement . . . is made [by]

Manufacturers and Traders Trust Company, successor in interest to

Wilmington Trust FSB (‘Lender’), having an address at 1100 North Market

Street, Wilmington, Delaware 19890[.]”); see also Verified Complaint in

Confession of Judgment for Money, 3/11/2013, at 2 ¶ 1 (“Lender is a New

York corporation with an address at 1100 North Market Street, Wilmington,

Delaware 19890.”). Nowhere in the record does M&T contend that it has an

office in Pennsylvania.    Therefore, the plain language of the provision at

issue indicates that, by M&T’s choice, only the courts where M&T’s offices

are located have “exclusive jurisdiction” over this action.

                                      -7-
J-A25022-14



      The next clause in the provision qualifies the above-mentioned

jurisdictional selection with the language: “provided that nothing contained

in this Agreement will prevent the Lender from bringing any action,

enforcing any award or judgment or exercising any rights against any of the

Obligors individually, against any security or against any property of any of

the Obligors within any other county, state or other foreign or domestic

jurisdiction.”   Forbearance Agreement, 12/29/2011, at 6 ¶ 20.     Appellants

argue as follows:

      [This provision] clearly only applies to attempts to collect after
      obtaining a judgment, allowing M&T to pursue actions in other
      jurisdictions “against any security or against any property of any
      of the Obligors within any other county, state or other foreign or
      domestic jurisdiction.” Here, the “within any other county, state
      or other foreign or domestic jurisdiction” language follows and is
      clearly modifying the term “security . . . or property of any of
      the Obligors.”

Appellants’ Brief at 29 (emphasis in original). We agree.

      M&T and the trial court’s favored interpretation, that M&T can bring

suit in any jurisdiction, undermines the entire provision, as it would

contradict the “exclusive” language of the previous sentence. To interpret

the “within any other county . . .” language as referring back to “nothing

contained in this Agreement will prevent the Lender from bringing any

action” would render the first clause, exclusively submitting to the

jurisdiction in which M&T’s office is located, meaningless. Cf. Midwest Fin.

Acceptance Corp., 78 A.3d at 631 (determining that clause “select[ing] a

forum of any court in any location” was not a forum selection clause

                                    -8-
J-A25022-14



circumventing procedural venue rules “as this would amount to selecting no

forum at all”).

      Thus, the “Governing Law and Jurisdiction” clause permits M&T to

enforce an award against Appellants in any jurisdiction once the confessed

judgment has been obtained in a valid forum. We agree with Appellants that

the forbearance agreement contains a forum selection clause requiring the

confessed judgment to be brought in a state in which M&T’s offices are

located, which has not been shown to be Pennsylvania.        Therefore, the

forbearance agreement is ambiguous in this regard. See Flynn, 674 A.2d at

1105; see also Midwest Fin. Acceptance Corp., 78 A.3d at 624 (“A

warrant to confess judgment must be explicit and will be strictly construed,

with any ambiguities resolved against the party in whose favor the warrant

is given.”).

      Furthermore, in the affidavits authorizing confession of judgment

attached as exhibits to the forbearance agreement, each Appellant averred

as follows:

      2.    As set forth in that forbearance agreement, dated
      December 29, 2011 (the “Agreement”), I hereby authorize
      Manufacturers and Traders Trust Company (“Bank”) and its
      successors and assigns to confess judgment against me in the
      Superior Court of the State of Delaware in and for New Castle
      County for up to $6,037,858.53 plus accrued interest thereof,
      costs and expenses.

                               *     *     *

      4.   The contacts with the State of Delaware in the transaction
      to which the Agreement relate are (i) the Agreement was



                                   -9-
J-A25022-14


      accepted by the Bank in the State of Delaware and (ii) the
      Agreement is governed by the laws of the State of Delaware.

Affidavit Authorizing Confession of Judgment against C. David Murtagh,

12/29/2011, at 2.    Thus, M&T executed a forum selection clause choosing

the jurisdiction in which its offices were located, and obtained Appellants’

consent to confess judgment in the Superior Court of the State of Delaware.

M&T fails to identify anything in the record which would suggest that it has

an office located in Pennsylvania. Graystone, 58 A.3d at 1281.

      “A forum selection clause in a contractual provision limits the place or

court in which an action may be brought.”        Midwest Fin. Acceptance

Corp., 78 A.3d at 628 (discussing forum selection and venue rules in

confessed judgments). “[A] plaintiff’s choice of forum is to be given great

weight, and the burden is on the party challenging the choice to show it was

improper . . . .   However, a plaintiff’s choice of venue is not absolute or

unassailable.”   Zappala v. James Lewis Group, 982 A.2d 512, 518 (Pa.

Super. 2009).

      While private parties cannot change by contract the rules of
      jurisdiction or venue, a court should decline to proceed with the
      cause when the parties have freely agreed that litigation shall be
      conducted in another forum and where such agreement is not
      unreasonable at the time of litigation.          An agreement is
      unreasonable if its enforcement would . . . seriously impair [the]
      plaintiff’s ability to pursue its cause of action. A clause is not
      unreasonable if it makes enforcing the agreement merely
      inconvenient or expensive.

Morgan Trailer Mfg. Co. v. Hydraroll, Ltd., 759 A.2d 926, 930 (Pa.

Super. 2000); see also Autochoice Unlimited, Inc. v. Avangard Auto


                                    - 10 -
J-A25022-14



Fin., Inc., 9 A.3d 1207, 1209 (Pa. Super. 2010) (enforcing forum selection

clause where Florida was designated “sole venue to resolve disputes”).

       M&T does not contend that enforcement of the forum selection clause

would be unreasonable; therefore, the trial court should have declined to

proceed where the parties freely agreed that the litigation should be

conducted in a state in which M&T’s office was located.            See Morgan

Trailer Mfg. Co., 759 A.2d at 930. Thus, the court erred when it did not

give effect to M&T’s venue selection and resolve this issue in favor of

Appellants. Midwest Fin. Acceptance Corp., 78 A.3d at 624. M&T’s filing

the confessed judgment in Pennsylvania without any evidence that it was a

state in which M&T’s office was located is a fatal defect apparent on the face

of the record that compromises the validity of the judgment and entitles

Appellants to relief as a matter of law.           See Flynn, 674 A.2d at 1105.

Accordingly, we vacate the order denying Appellants’ motion to strike and

remand to the trial court for entry of an order consistent with this

memorandum.1

       Order vacated. Jurisdiction relinquished.




____________________________________________


1
      In light of our disposition, Appellants’ remaining issues challenging the
denial of the motion to open are moot. See Flynn, 674 A.2d at 1105 n.4
(“[T]he petition to strike and the petition to open judgment are two different
forms of relief with separate remedies.”).



                                          - 11 -
J-A25022-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2014




                          - 12 -